--------------------------------------------------------------------------------

Exhibit 10.24
 
AMENDMENT NO. 1 TO AT MARKET ISSUANCE SALES AGREEMENT


March 28, 2017


FBR Capital Markets & Co.
1300 North 17th Street, Suite 1400
Arlington, VA 22209


MLV & Co.  LLC
299 Park Avenue, 7th Floor
New York, NY  10171


Ladies and Gentlemen:


Asterias Biotherapeutics, Inc. (the “Company”), and MLV & Co. LLC (“MLV”), are
parties to that certain At Market Issuance Sales Agreement dated April 10, 2015
(the “Original Agreement”). All capitalized terms not defined herein shall have
the meanings ascribed to them in the Original Agreement.  The parties, together
with FBR Capital Markets & Co. (“FBR”), intending to be legally bound, hereby
amend the Original Agreement as follows:
 
1.             All references to “MLV & Co. LLC” set forth in the Original
Agreement are revised to read “MLV & Co. LLC and FBR Capital Markets & Co.” All
references to “MLV” shall refer to FBR and MLV, each individually as an “Agent”
and collectively, “the Agent.”


2.             Section 1 of the Original Agreement is hereby amended to replace:


“The Company agrees that, from time to time during the term of this Agreement,
on the terms and subject to the conditions set forth herein, it may issue and
sell through MLV, shares (the “Placement Shares”) of the Company’s Series A
common stock, par value $0.0001 per share (the “Common Stock”) up to an
aggregate offering price of $20,000,000, provided however, that in no event
shall the Company issue or sell through MLV such number of Placement Shares that
(a) exceeds the number of shares of Common Stock registered on the effective
Registration Statement (as defined below) pursuant to which the offering is
being made, or (b) exceeds the number of authorized but unissued shares of
Common Stock that are not reserved for any other purpose (the lesser of (a) and
(b), the “Maximum Amount”). Notwithstanding anything to the contrary contained
herein, the parties hereto agree that compliance with the limitations set forth
in this Section 1 on the number or amount of Placement Shares issued and sold
under this Agreement shall be the sole responsibility of the Company and that
MLV shall have no obligation in connection with such compliance. The issuance
and sale of Placement Shares through MLV will be effected pursuant to the
Registration Statement (as defined below), although nothing in this Agreement
shall be construed as requiring the Company to use the Registration Statement to
issue any Placement Shares.


The Company has filed, in accordance with the provisions of the Securities Act
of 1933, as amended, and the rules and regulations thereunder (the “Securities
Act”), with the Securities and Exchange Commission (the “Commission”), a
registration statement on Form S-3 (333-200745), including a base prospectus
relating to certain securities to be issued from time to time by the Company,
and which incorporates by reference documents that the Company has filed or will
file in accordance with the provisions of the Securities Exchange Act of 1934,
as amended, and the rules and regulations thereunder (the “Exchange Act”).
 

--------------------------------------------------------------------------------

With,


“The Company agrees that, from time to time, beginning on March [•], 2017, on
the terms and subject to the conditions set forth herein, it may issue and sell
through the Agent, shares (the “Placement Shares”) of the Company’s Series A
common stock, par value $0.0001 per share (the “Common Stock”) up to an
aggregate offering price of $25,000,000, provided however, that in no event
shall the Company issue or sell through the Agent such number of Placement
Shares that (a) exceeds the number of shares of Common Stock registered on the
effective Registration Statement (as defined below) pursuant to which the
offering is being made, or (b) exceeds the number of authorized but unissued
shares of Common Stock that are not reserved for any other purpose (the lesser
of (a) and (b), the “Maximum Amount”). Notwithstanding anything to the contrary
contained herein, the parties hereto agree that compliance with the limitations
set forth in this Section 1 on the number or amount of Placement Shares issued
and sold under this Agreement shall be the sole responsibility of the Company
and that the Agent shall have no obligation in connection with such compliance.
The issuance and sale of Placement Shares through the Agent will be effected
pursuant to the Registration Statement (as defined below), although nothing in
this Agreement shall be construed as requiring the Company to use the
Registration Statement to issue any Placement Shares.


The Company has filed, in accordance with the provisions of the Securities Act
of 1933, as amended, and the rules and regulations thereunder (the “Securities
Act”), with the Securities and Exchange Commission (the “Commission”), a
registration statement on Form S-3 (333-215154), including a base prospectus
relating to certain securities to be issued from time to time by the Company,
and which incorporates by reference documents that the Company has filed or will
file in accordance with the provisions of the Securities Exchange Act of 1934,
as amended, and the rules and regulations thereunder (the “Exchange Act”).


3.            All references to “April 10, 2015” set forth in Schedule I and
Exhibit 7(l) of the Original Agreement are revised to read “April 10, 2015 (as
amended by Amendment No. 1 to At Market Issuance Sales Agreement, dated March
[•], 2017)”.


4.             Section 14 of the Original Agreement is hereby amended to
replace,


“MLV & Co.  LLC
1301 Avenue of the Americas, 43rd Floor
New York, New York 10019
Attention:          General Counsel
Telephone:        (212) 542-5880
Email:                  mlvlegal@mlvco.com
Facsimile No.:   (212) 317-1515
 
with a copy (which shall not constitute notice) to:
 
LeClairRyan, A Professional Corporation
885 Third Avenue
New York, NY 10022
Attention:          James T. Seery
Telephone:        (973) 491-3315
Email:                  james.seery@leclairryan.com
 
2

--------------------------------------------------------------------------------

and if to the Company, shall be delivered to:


Asterias Biotherapeutics, Inc.
230 Constitution Drive
Menlo Park, California 94025
Attention:          Chief Executive Officer
Facsimile No.:   (650) 433-2998”


With,
 
“MLV & Co.  LLC
299 Park Avenue, 7th Floor
New York, NY  10171
Attention:          Legal Department
Facsimile:           (212) 542-5880
Email:                  mlvlegal@mlvco.com
 
And
 
FBR Capital Markets & Co.
1300 North 17th Street, Suite 1400
Arlington, VA 22209
Attention:          Legal Department
Email:                  atmadmin@fbr.com


with a copy (which shall not constitute notice) to:


Duane Morris LLP
One Riverfront Plaza
1037 Raymond Boulevard, Suite 1800
Newark, NJ 07102
Attention:          James T. Seery
Email:                  JTSeery@duanemorris.com


and if to the Company, shall be delivered to:


Asterias Biotherapeutics, Inc.
6300 Dumbarton Circle
Fremont, CA 94555
Attention:          Chief Financial Officer
Email:                  rchavez@asteriasbio.com
Facsimile No.:    (510) 456-3796”
 
5.             Schedule 3 is hereby amended to replace,


“The Company



 
Pedro Lichtinger
plichtinger@asteriasbio.com
 
Robert Peabody
rpeabody@biotimemail.com

 
3

--------------------------------------------------------------------------------

MLV



 
Randy Billhardt
rbillhardt@mlvco.com
 
Ryan Loforte
rloforte@mlvco.com
 
Patrice McNicoll
pmcnicoll@mlvco.com
 
Miranda Toledano
mtoledano@mlvco.com



With a copy to mlvatmdesk@mlvco.com”


With,
“The Company



 
Stephen L. Cartt
scartt@asteriasbio.com
 
Ryan D. Chavez
rchavez@asteriasbio.com



MLV and FBR



 
Patrice McNicoll
pmcnicoll@fbr.com
 
Matthew Feinberg
mfeinberg@fbr.com
 
Ryan Loforte
rloforte@fbr.com



With a copy to atmadmin@fbr.com.”


6.             Except as specifically set forth herein, all other provisions of
the Original Agreement shall remain in full force and effect.


7.            Entire Agreement; Amendment; Severability. This Amendment No. 1 to
Sales Agreement together with the Original Agreement (including all schedules
and exhibits attached hereto and thereto and Placement Notices issued pursuant
hereto and thereto) constitutes the entire agreement and supersedes all other
prior and contemporaneous agreements and undertakings, both written and oral,
among the parties hereto with regard to the subject matter hereof. All
references in the Original Agreement to the “Agreement” shall mean the Original
Agreement as amended by this Amendment No. 1; provided, however, that all
references to “date of this Agreement” in the Original Agreement shall continue
to refer to the date of the Original Agreement, and the reference to “time of
execution of this Agreement” set forth in Section 13(a) shall continue to refer
to the time of execution of the Original Agreement.


8.             Applicable Law; Consent to Jurisdiction. This amendment shall be
governed by, and construed in accordance with, the internal laws of the State of
New York without regard to the principles of conflicts of laws. Each party
hereby irrevocably submits to the non-exclusive jurisdiction of the state and
federal courts sitting in the City of New York, borough of Manhattan, for the
adjudication of any dispute hereunder or in connection with any transaction
contemplated hereby, and hereby irrevocably waives, and agrees not to assert in
any suit, action or proceeding, any claim that it is not personally subject to
the jurisdiction of any such court, that such suit, action or proceeding is
brought in an inconvenient forum or that the venue of such suit, action or
proceeding is improper. Each party hereby irrevocably waives personal service of
process and consents to process being served in any such suit, action or
proceeding by mailing a copy thereof (certified or registered mail, return
receipt requested) to such party at the address in effect for notices to it
under this amendment and agrees that such service shall constitute good and
sufficient service of process and notice thereof.  Nothing contained herein
shall be deemed to limit in any way any right to serve process in any manner
permitted by law.
 
4

--------------------------------------------------------------------------------

9.             Waiver of Jury Trial. The Company, MLV and FBR each hereby
irrevocably waives any right it may have to a trial by jury in respect of any
claim based upon or arising out of this amendment or any transaction
contemplated hereby.


10.           Counterparts. This amendment may be executed in two or more
counterparts, each of which shall be deemed an original, but all of which
together shall constitute one and the same instrument. Delivery of an executed
amendment by one party to the other may be made by facsimile transmission.


[Signature Page Follows]
 
5

--------------------------------------------------------------------------------

If the foregoing correctly sets forth the understanding among the Company, MLV
and FBR, please so indicate in the space provided below for that purpose,
whereupon this letter shall constitute a binding amendment to the Agreement
between the Company, MLV and FBR.
 

 
Very truly yours,
         
ASTERIAS BIOTHERAPEUTICS, INC.
           
By:
/s/ Stephen L. Cartt
   
Name:
Stephen L. Cartt
   
Title:
President and Chief Executive Officer
           
MLV & CO. LLC
           
By:
/s/ Patrice McNicoll
   
Name:
Patrice McNicoll
    Title:
 Chief Executive Officer
           
FBR CAPITAL MARKETS & CO.
           
By:
/s/ Patrice McNicoll
   
Name:
Patrice McNicoll
   
Title:
 Co-Head of Capital Markets
 

 
 
[Signature Page to Amendment No. 1]

--------------------------------------------------------------------------------